      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

REBECCA ANN DOUBERLY-      )
GORMAN as Surviving Spouse of
                           )
ROBERT GREGORY GORMAN,     )
deceased, and as Administrator of the
                           )
Estate of ROBERT GREGORY   )
GORMAN, Deceased,          )                CIVIL ACTION NO. :______
                                                               4:21-cv-142
                                                               ______
                           )
               Plaintiff,  )
                           )
     vs.                   )
                           )
QFS TRANSPORTATION, LLC,   )
ADONAI FAMILY ENTERPRISES, )
LLC, JOSE RODRIGUEZ        )
TELLADO, AMTRUST NORTH     )
AMERICA, INC., ATLANTIC    )
SPECIALTY INSURANCE        )
COMPANY and WESCO          )
INSURANCE COMPANY,         )
                           )
               Defendants. )

                         PETITION FOR REMOVAL

      COME NOW QFS TRANSPORTATION, LLC (“QFS”), AMTRUST

NORTH AMERICA, INC. (“Amtrust”), and WESCO INSURANCE COMPANY

(“Wesco”), Petitioners and Defendants, who petition the Court as follows:
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 2 of 9




                                         1.

      Plaintiffs filed their civil action for negligence and/or direct action against

the Petitioners in the State Court of Chatham County, State of Georgia, Civil

Action No. STCV21-00602, in which they seek to recover in excess of $75,000

excluding interest and costs (the “Action”). Copies of the pleadings filed in that

action are attached as follows:

      Exhibit A - Summons and Complaint

      Exhibit B – Plaintiffs’ Discovery to Defendant Wesco

      Exhibit C – Plaintiffs’ Discovery to Defendant Amtrust

      Exhibit D – Plaintiffs’ Discovery to Defendant QFS

      Exhibit E – Plaintiffs’ Discovery to Defendant Jose Tellado

      Exhibit F – Plaintiffs’ Discovery to Defendant Adonai Family Enterprises,

      LLC (“Adonais”)

      Exhibit G – Plaintiffs’ Discovery to Defendant Atlantic Specialty Insurance

      Company (“Atlantic”)

      Exhibit H – Defendants’ Discovery to Plaintiff;

      Exhibit I – Defendant Wesco’s Answer

      Exhibit J – Defendant Amtrust’s Answer


                                         2
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 3 of 9




      Exhibit K – Defendant QFS’s Answer

      Exhibit L – Defendant Jose Tellado’s Answer

      Exhibit M – Defendant Adonai’s Answer

      Exhibit N – Defendant’s Discovery to Plaintiffs

      Exhibit O – Proofs of Service on Wesco, Amtrust and QFS

      Exhibit P – Defendants’ Jury Demand

      Exhibit Q – Stipulation for Atlantic’s Extension of Time to Answer

      Exhibit R – Notice of Appearance of Craig White

      Exhibit S – Defendants’ Motion to File Amended Answer in order to

      Withdraw Admissions

      Exhibit T – Defendants’ Notice of Removal

                                          2.

      At the time the Action was filed and now as it is removed, Plaintiff, in each

capacity, was a citizen of the State of Georgia living in Richmond Hill, Bryan

County, Georgia. See Complaint, at ¶ 2.

                                          3.

      At the time the Action was filed and now as it is removed, QFS was a

limited liability company formed and organized under the laws of the State of


                                          3
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 4 of 9




Nevada with its principal place of business and central nerve center located at 1224

Belleview Drive, Greendale, Dearborn County, Indiana. It maintains a satellite

office in Chatham County, Georgia. QFS has two members: (1) Kevin Bernhardt,

who resides in Montgomery, Hamilton County, Ohio and is a citizen of the State of

Ohio and (2) Todd Hammerstrom, who resides in Dearborn County, Indiana and is

a citizen of the State of Indiana. QFS is not a Georgia corporation or company as

set forth in its Answer.      See Defendant QFS’s Motion for Withdrawal of

erroneously filed admissions in this action.

                                         4.

      At the time the action was filed and now as it is removed, Adonais, a for-

profit limited liability company formed and organized under the laws of the State

of Florida with its principal place of business at 838 Mendoza Drive, Kissimmee,

Osceola County, Florida and was a citizen of the State of Florida. It has two

members, Emma Rivera and Defendant Jose Tellado, both of whom live at the

same address and are citizens of the State of Florida.

                                         5.

      At the time the Action was filed and now as it is removed, defendant Wesco,

a business corporation organized under the laws of the State of Delaware with its


                                          4
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 5 of 9




principal place of business (i.e., its nerve center) at 59 Maiden Lane, 43rd Floor,

New York, New York 10038, was a citizen of the State of New York.

                                          6.

      At the time the Action was filed and now as it is removed, defendant

Amtrust, a business corporation organized under the laws of the State of Delaware

with its principal place of business (i.e., its nerve center) at 59 Maiden Lane, New

York 10038, was a citizen of the State of New York.

                                          7.

      At the time the Action was filed and now as it is removed, defendant

Atlantic, a business corporation organized under the laws of the State of New York

and its principal place of business (i.e., its nerve center) at 605 Hwy 169 North, Ste

800, Plymouth, Hennepin County, Minnesota, was a citizen of the State of

Minnesota.

                                          8.

      The wreck involving three vehicles and the alleged negligence which give

rise to Plaintiffs’ claims occurred on I-95 North in Bryan County, Georgia, which

falls within the Southern District of Georgia as defined in 28 U.S.C. § 90(c)(3), in




                                          5
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 6 of 9




this Court’s Savannah Division. Venue is proper in this Court under 28 U.S.C. §

1391(b)(2).

                                        9.

      Now, within thirty (30) days after service of the Summons and Complaint

upon them, Defendants QFS, Amtrust and Wesco file this Petition for Removal of

the Action to this Court.

                                       10.

      The Action is removable by reason of diversity of citizenship, there being

more than $75,000 in controversy, exclusive of interest and costs as required by 28

U.S.C. § 1332 (this is a wrongful death action), and because the plaintiffs,

citizens of the State of Georgia, are both citizens of a different state from all

defendants. See Complaint.

                                       11.

      Co-Defendants Tellado, Adonais, and Atlantic consent to this Removal per

28 USCA § 1446(B)(2)(a)




                                        6
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 7 of 9




      Wherefore, Defendants’ Petition for Removal should be granted, and the

Action removed to this Court.

                                      /s/ William Allred
                                      William Allred
                                      Ga. Bar No. 000320
                                      Elizabeth G. Howard
                                      Ga. Bar No. 100118
                                      Attorneys for Petitioners

Barrickman, Allred & Young, LLC
5775 Glenridge Dr., NE, Suite E-100
Atlanta, GA 30328
(404) 790-0123




                                        7
      Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 8 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of the within and foregoing

DEFENDANTS’ PETITION FOR REMOVAL with the Court’s CM/ECF

system, as prescribed by the Court to the following:

                            James N. Osteen, Jr., Esq.
                             Osteen Law Group, LLC
                                 101 Fraser Street
                              Hinesville, GA 31313
                             jordan@osteenlaw.com
                               Attorney for Plaintiff

                              Craig R. White, Esq.
                            Skedsvold & White, LLC
                      6000 Lake Forrest Drive, NW, Ste 560
                              Atlanta, GA 30328
                            cwhite@sandw-law.com
          Attorney for Defendant Atlantic Specialty Insurance Company

                                William Allred
                       Barrickman, Allred & Young, LLC
                       5775 Glenridge Dr, NE, Ste E-100
                              Atlanta, GA 30328
                                404-490-0123
                               wsa@bayatl.com
 Attorneys for Defendants QFS Transportation, LLC, Wesco Insurance Company,
   Jose Tellado, Adonai Family Enterprises, LLC, AmTrust North America, Inc.




                                         8
    Case 4:21-cv-00142-RSB-CLR Document 1 Filed 05/07/21 Page 9 of 9




    This 7th day of May, 2021.

                                            /s/William Allred
                                            William Allred, # 000320
                                            Elizabeth G. Howard, #100118
                                            Counsel for Petitioners

BARRICKMAN, ALLRED & YOUNG, LLC
5775 Glenridge Dr, NE, Ste E-100
Atlanta, GA 30328
404-790-0123
wsa@bayatl.com




                                   9
